department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil cc tege eoeg et1 wta-n-115133-01 memorandum for elizabeth s henn deputy area_counsel northeast midatlantic area tax exempt and government entities cc tege nema from mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities subject worker classification - of counsel attorneys this responds to your request for our review of the issues raised by a proposed employment_tax audit of a law firm the proposed employment_tax audit would focus on whether certain attorneys referred to as of counsel attorneys were classified correctly by the firm as partners or were actually employees because the firm classified the attorneys as partners the firm did not treat the attorneys as employees and did not withhold or pay any employment_taxes on payments made to those attorneys in accordance with sec_6110 this memorandum should not be cited as precedent facts an audit has yet to be conducted so we do not yet know the specific facts regarding the relationship between the firm and each of counsel attorney one of the of counsel attorneys filed a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding that provided the following facts the of counsel attorney provided legal services to the firm a partnership the of counsel attorney entered into a written_agreement with the firm the agreement provided that the firm could terminate the of counsel attorney in writing for cause and that the of counsel attorney could terminate the agreement at any time with reasonable notice the agreement further provided that the of counsel attorney would be paid a fixed amount per year payable monthly the of counsel attorney was not a partner in the firm for state law purposes the of counsel attorney had no interest in the firm’s wta-n-115133-01 profits losses or capital no managerial rights or control_over partnership decisions and no ability to bind the partnership the firm did not withhold or pay employment_taxes with respect to the payments that the firm made to the of counsel attorney the firm treated the payments as guaranteed payments on schedules k and k-1 of form_1065 u s partnership return of income sec_530 of the revenue relief act of an employment_tax audit of the firm would require an initial determination of whether the firm is entitled to relief under sec_530 of the revenue act of pub_l_no as amended sec_530 relief only if sec_530 relief is unavailable will an analysis of the attorney’s status as an employee be required to qualify for sec_530 relief the firm must satisfy both the consistency test and the reasonable basis test a the consistency test to satisfy the consistency test the firm must have filed all federal tax returns including information returns on a basis consistent with the firm’s treatment of the worker as other than an employee although providing forms typically is the manner of meeting this requirement forms are not always required to satisfy the consistency test rather the returns filed must be consistent with the treatment of the worker in the case of a purported partner the proper return would be a form k-1 and only if the purported partner also performed services for the firm as an independent_contractor a form_1099 to satisfy the consistency test the firm must also have treated all workers in substantially_similar positions the same a substantially_similar position exists if the job functions duties and responsibilities are substantially_similar and the control and supervision of those duties and responsibilities are substantially_similar in addition sec_530 of the revenue act of amended by the small_business job protection act of pub_l_no states that the determination of whether workers hold substantially_similar positions requires consideration of the relationship between the firm and the workers this includes but is not limited to the degree of supervision and control this statutory change appears to be designed to enable differences in managerial responsibilities and differences in reporting requirements to be taken into account along with differences in job duties presumably the contractual relationship and the provision of employee_benefits are also entitled to some weight wta-n-115133-01 in the case of a typical law firm some attorneys are treated as partners some attorneys are treated as employees often but not in all cases labeled associates and some attorneys are treated as independent contractors often but not in all cases labeled of counsel attorneys these labels are not determinative however of whether the attorneys have been correctly classified as employees or non-employees or which attorneys are in substantially_similar positions therefore in determining whether the consistency_requirement has been satisfied as part of the proposed employment_tax audit the service would have to determine which attorneys if any have substantially_similar positions to the particular of counsel attorney and whether all of those attorneys have been treated consistently regarding their employment status b the reasonable basis test to satisfy the reasonable basis test the firm must reasonably rely on one of the following the judicial precedent safe haven the past audit safe haven the industry practice safe haven or any other reasonable basis it is not enough that the firm establish the existence of a safe haven the firm must also demonstrate that it reasonably relied upon the safe haven in classifying the worker for more information regarding the application of the reasonable basis test see the irs training material on determining worker status - independent_contractor or employee training rev tpds worker classification if the proposed audit is undertaken and the service determines that sec_530 relief is not available then an analysis must be made as to the proper classification of each of counsel attorney as an employee or non-employee the firm may have treated some or all of the of counsel attorneys as partners revrul_69_184 1969_1_cb_256 provides that for employment_tax purposes a bona_fide partner cannot be considered an employee therefore before determining whether any of counsel attorney is an employee the service must first determine whether the attorney is a bona_fide partner if the attorney is not a bona_fide partner for employment_tax purposes that does not necessarily indicate that the attorney is an employee rather an additional determination must be made whether that attorney provided his or her services as either an employee or an independent_contractor the of counsel attorney will be a bona_fide partner if a bona_fide partnership exists between the of counsel attorney and the partners of the firm therefore it is necessary to apply the relevant cases addressing the requirements for a bona_fide partnership as provided by the supreme court a partnership is created when persons join together their money goods labor or skill for the purpose of carrying on a trade wta-n-115133-01 profession or business and when there is a community of interest in the profit and losses 327_us_280 pincite thus the determination of the existence of such a bona_fide partnership will depend on the facts and circumstances surrounding the relationship between the firm and the attorney and whether that relationship rises to the level of a partnership the intent of the parties is the key factor in determining whether a particular arrangement constitutes a partnership one must determine whether the parties acting in good_faith and with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 although the court in culbertson held that intent was the key factor in determining whether or not a partnership exists courts will take into account a number of other factors including the joint contribution of capital and services the sharing of profits and losses and the joint participation in management the commingling of property is generally considered to be a strong indicator that a valid partnership has been formed however it is not uncommon for a person who only provides services to the partnership to be a partner of that partnership provided that there are other indicia of a partnership such as joint control of the venture and the sharing of profits and losses in culbertson the court said that where a partner has not participated in the ‘management and control of the business’ or contributed ‘original capital’ it has the effect of placing a heavy burden on the taxpayer to show the bona_fide intent of the parties to joint together as partners id pincite the court concluded that a person could become a partner by contributing just services where the services were of such value to the partnership that they entitled the contributor to participate in the sharing of profits id pincite the question of whether or not a person is a bona_fide partner in a partnership is one of federal_law while state law can provide indicia of partnership status eg whether a person has the ability to bind the partnership a person who is not a partner for state law purposes may be a partner for federal tax purposes where other indicia are present similarly the issuance of a schedule_k-1 by a partnership evidences an intent to treat the recipient as a partner but is not by itself determinative of partner status in light of these considerations an attorney who has no interest in the profits losses or capital of the firm has no managerial rights and cannot bind the firm is not a partner for federal tax purposes and the partnership’s payments to the attorney are not guaranteed payments hazard of litigation potential necessity of a prior tefra proceeding one hazard of litigation may arise if the service conducts an employment_tax audit of the firm without conducting a prior audit under the uniform audit and litigation procedures set forth in sec_6221 through of the code a tefra wta-n-115133-01 proceeding if that occurs the firm may raise an objection that any resulting employment_tax assessment is prohibited by application of sec_6225 of the code sec_6225 restricts assessments of deficiencies attributable to partnership items unless the tefra procedures are followed current guidance does not provide a definitive answer as to the application of tefra under the circumstances of an employment_tax audit of a partnership involving purported partners being reclassified as employees a background tefra proceedings employment_taxes and the self-employment_tax the employment_tax liabilities in question are not subject_to direct determination under the tefra procedures under sec_6221 and sec_6231 of the code the tefra partnership procedures are limited to partnership items which are items under subtitle a of the code employment_taxes are imposed under subtitle c furthermore the tax_court in 95_tc_388 explained that the intent of the tefra provisions was merely to aggregate the partners’ income_tax deficiency proceedings into a single proceeding insofar as their income_tax_liability derived from a partnership since the partnership does not pay income_tax it is not even a party to the tefra proceeding relating to income_tax determinations id pincite finally under code sec_6211 and c and the tefra restriction on assessment under sec_6225 applies only to certain deficiencies which do not include employment_taxes thus tefra does not explicitly apply to assessments of employment_taxes under subtitle c in contrast to the treatment of employment_taxes the identification of income subject_to self-employment_tax under sec_1401 of subtitle a is subject_to the tefra procedures this would include classification of payments as guaranteed payments because under sec_1402 of the code guaranteed payments to partners generally are included as self-employment_income subject_to self-employment_tax sec_6221 of the code mandates that partnership items be determined under the tefra procedures sec_6231 generally provides that the term partnership_item includes any item required to be taken into account for the partnership’s taxable_year under subtitle a to the extent provided by the regulations sec_301 a - a ii of the procedure and administration regulations provides that the amount sec_6211 of the code defines a deficiency in terms of subtitles and chapters other than subtitle c sec_6211 of the code refers to subchapters c and d for determinations of such deficiencies attributable to partnership items sec_6225 restricts assessments of deficiencies attributable to partnership items unless the tefra procedures are followed wta-n-115133-01 and character of an amount distributed to a partner is a partnership_item see also sec_301_6231_a_3_-1 sec_301_6231_a_3_-1 specifically lists as a partnership_item the character of an amount as a guaranteed_payment finally sec_301_6231_a_3_-1 provides that the term partnership_item includes the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income treatment of the payments to the of counsel attorney as wages for employment_tax purposes would be inconsistent with a treatment of the payments as self-employment_income for self-employment_tax purposes self-employment_income is not subject_to employment_taxes thus a determination in a tefra proceeding that the of counsel attorney is a partner and that the payments to the attorney constitute self-employment_income would be inconsistent with a determination in an employment_tax audit that the of counsel attorney is an employee and the collection against the partnership of employment_taxes on these same amounts b application of tefra procedures to the proposed employment_tax audit the following discussion outlines the arguments as to whether a prior tefra proceeding recharacterizing the guaranteed payments on the partnership income_tax return must be conducted before employment_taxes may be assessed based on the recharacterization of those guaranteed payments as wages for employment_tax purposes first it is noted that the of counsel attorney will be treated as a partner for tefra purposes because the attorney is listed as a partner on the partnership return even if the attorney is not a bona_fide partner of the partnership for employment_tax purposes second it is noted that the recharacterization of the guaranteed_payment to the of counsel attorney on the partnership income_tax return as some other type of payment because the of counsel attorney is not a bona_fide partner would require a tefra proceeding finally the opposing arguments are discussed as to whether the service may reclassify the guaranteed payments to the of counsel attorney in an employment_tax audit in a manner inconsistent with the partnership return because no tefra proceeding as to the partnership income_tax return has been conducted i the of counsel attorney will be treated as a partner for tefra purposes regardless of the attorney’s status as a bona_fide partner tefra procedures may apply to issues involving a purported partner listed on the partnership return even if the purported partner is not a bona_fide partner for tefra purposes persons listed on the partnership return are treated as partners subject_to the tefra procedures even though such persons may not be bona_fide partners sec_6223 of the code provides that for purposes of the tefra subchapter the wta-n-115133-01 secretary shall use the names addresses and profits interests shown on the partnership return alternatively sec_6231 defines the term partner for tefra purposes as including any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6222 of the code requires that a partner report items consistently with the partnership return if an individual is listed as a partner on the partnership return and reports partnership items consistently with the forms k-1 issued by the partnership that person has in fact determined his or her income_tax_liability by taking the listed partnership items into account thus the individual’s liability is determined by taking partnership items into account within the meaning of sec_6231 and the individual is a partner for tefra purposes ii a tefra proceeding is required to recharacterize a guaranteed_payment on the partnership income_tax return based on a finding that the recipient is not a partner of the partnership making the payment the recharacterization on the partnership income_tax return of guaranteed payments to a purported partner as some other type of payment because the individual is not actually a partner and any related finding that the payments are not subject_to self- employment_tax may only be done through a tefra proceeding sec_6231 provides that if on the basis of the partnership return for a taxable_year the secretary reasonably determines that the tefra provisions apply and such determination is erroneous the tefra provisions are hereby extended to such partnership and its items or to partners of such partnership thus based on the face of the partnership return if the service reasonably determines that the tefra procedures apply to the reported guaranteed payments the tefra provisions are thereby extended to the determination of guaranteed payments reported on the partnership return and whether in fact those payments qualify as such because the listed individual is or is not a partner sec_6233 of the code also can be read to mandate the application of the tefra provisions to recharacterize guaranteed payments on the partnership return as some other type of payments because the recipient is not a partner sec_6233 of the code and sec_301_6233-1t c of the procedure and administration regulations provide that if a partnership return is filed for a year but no entity exists then the tefra provisions apply and may include the determination that no entity exists sec_301_6233-1t a provides that the final partner administrative adjustment fpaa - the tefra equivalent of a notice_of_deficiency or decision of the court may include determinations with respect to all items of the entity which would be partnership items if such entity had been a partnership in such taxable_year thus the service may wta-n-115133-01 determine as part of the tefra procedures that there is no partnership between the employees listed as partners and the legitimate partners of the partnership and that consequently the distributed amounts do not qualify as self-employment_income under sec_1402 of the code but cf 95_tc_74 deficiency procedures apply to determine that an alleged beneficial shareholder not listed as a shareholder in a tefra s_corporation return is in fact the true shareholder iii may the service take a position in an employment_tax audit regarding the treatment of an item inconsistent with the treatment of the item on the partnership income_tax return absent a tefra proceeding in the absence of a tefra proceeding it is not clear whether the service may take a position in an employment_tax audit regarding the treatment of an item inconsistent with the treatment of the item on the partnership income_tax return in the absence of a tefra proceeding to recharacterize partnership items as reported on the partnership return at least three courts have held that the partnership return controls the treatment of any partnership_item for purposes of later proceedings 94_tc_853 in the context a an affected_item deficiency proceeding and in the absence of a partnership proceeding partnership items will be considered final in accordance with the partnership return 110_tc_172 doe v commissioner u s t c big_number 10th cir in all three cases the courts reasoned that since partnership items can only be adjusted through tefra partnership proceedings the government is bound by the partnership reporting of such items on a partnership return if it does not conduct a tefra partnership proceeding it is unclear whether this rationale would extend to the assessment of employment_taxes under subtitle c in an employment_tax audit the service adjusts items under subtitle c which are not partnership items in addition the service is assessing the partnership and the partnership generally is not considered to be a party to the tefra proceeding in its capacity as a separate_entity see 95_tc_388 but the firm may argue that an employment_tax audit of a partnership involving the reclassification of a partner recharacterizes self-employment_income of a listed partner as wages and therefore a tefra proceeding is required because as explained above the recharacterization of self-employment_income would be a partnership_item adjustment the firm may also argue that because the partnership is an aggregation of the partners who would be parties to a tefra proceeding the partnership actually 2we believe that this opinion is clearly wrong and limited to its facts with respect to s_corporations in a later opinion with respect to partnerships 108_tc_1 the tax_court held that deficiency procedures do not apply to the allocation of partnership among partners wta-n-115133-01 would be a party to a tefra proceeding in which this recharacterization would be determined alternatively the firm might argue that the employment_tax liability is at least an affected_item whose partnership_item components must be respected as reported on the partnership return unless adjusted under the tefra procedures sec_6231 of the code and sec_301_6231_a_5_-1t of the procedure and administration regulations define an item as an affected_item to the extent such item is affected by a partnership_item see n c f energy partners v commissio89_tc_741 affected items generally may not be determined until a tefra partnership proceeding is complete and any affected_item proceeding is bound by the partnership_item determinations see g a f v commissioner 114_tc_519 c conclusion as demonstrated above there are both arguments that a prior tefra proceeding must be conducted before the proposed employment_tax audit and arguments that a prior tefra proceeding is not necessary although tefra was enacted in and generally became effective in the service has not faced this issue to date this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions about the issue of status as a bona_fide partner please contact horace howells at or about the application of tefra proceedings please contact bill heard at if you have any other further questions please contact stephen tackney at
